By the Court, Paschal J. As the statute, in such cases, gives to the Circuit Court full authority to .tax such amount of costs as they may deem reasonable; and the circuit judge, having all the facts before him, and the question not involving any principle of law, we are not at liberty to disturb the decision of the circuit judge. R. S., Ch. LXI., sec. 8, p. 394. To our mind, the facts show that a very*liberal allowance was made the sheriff, and he certainly has no cause to complain. The amount allowed for advertising goods or lands for sale by a sheriff, is fixed at seventy-five cents. Ib., sec. 7. The manner of advertising is fixed by the Revised Statutes, title, “ Execution,” and the amendment thereof found in the Acts of 1840. The judgment of the Circuit Coart is, therefore, affirmed, with costs.